Exhibit 10.10-b

CAROLINA FIRST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

BETWEEN

CAROLINA FIRST BANK

AND

WILLIAM P. CRAWFORD, JR.

 

This Supplemental Executive Retirement Agreement (this "Agreement") is amended
and restated effective as of December 12, 2008 (the "Effective Date"), by and
between William P. Crawford, Jr., an individual (the "Executive"), and Carolina
First Bank, a South Carolina corporation headquartered in Greenville, South
Carolina (the "Company") and wholly owned subsidiary of The South Financial
Group, Inc. ("TSFG").

INTRODUCTION

The Executive and TSFG entered into a supplemental executive retirement
agreement dated April 22, 2002, which agreement was restated on July 15, 2003
(the "Prior Agreement"). Such agreements are collectively herein referred to as
the "Prior Agreement."

The Company wishes to continue to provide the Executive with supplemental
retirement benefits and thereby encourage the Executive to continue providing
services to the Company. The Company will pay the benefits from its general
assets. This Agreement amends and restates the Prior Agreement.

The Agreement is intended to be a top-hat plan (i.e., an unfunded deferred
compensation plan maintained for a member of a select group of management or
highly compensated employees) pursuant to Section 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974 ("ERISA").

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time. To the extent a provision of the
Agreement is contrary to or fails to address the requirements of Code Section
409A and related treasury regulations, the Agreement shall be construed and
administered as necessary to comply with such requirements to the extent allowed
under applicable treasury regulations until the Agreement is appropriately
amended to comply with such requirements. The benefits provided under this
Agreement that are subject to Code Section 409A include benefits accrued prior
to January 1, 2005.

 



AGREEMENT

The Executive and the Company agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1          "Affiliated Company" means any company controlled by, controlling
or under common control with the Company.

1.2          "Benefit Basis" means the average of the highest three fiscal years
of annual Compensation earned by the Executive during the ten fiscal years of
the Executive's employment prior to the Termination of Employment, or for such
lesser number of fiscal years that the Executive was employed by the Company
prior to the Termination of Employment, including the year in which Termination
of Employment occurs.

 

1.3

"Board" means the Board of Directors of The South Financial Group, Inc.

1.4          "Cause" means (i) the willful and continued failure of the
Executive to perform substantially the Executive's duties with the Company or
any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive's Involuntary
Termination), after a written demand for substantial performance is delivered to
the Executive by the Chief Executive Officer that specifically identifies the
manner in which the Chief Executive Officer of the Company believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in illegal conduct or gross misconduct, in
each case, that is materially and demonstrably injurious to the Company. For
purposes of this definition, no act, or failure to act, on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or upon instructions of the Chief Executive Officer or
senior officer, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board (excluding the Executive, if the Executive is a member of the
Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in clause (i) or (ii) of this definition, and
specifying the particulars thereof in detail.



 

2



                 1.5

"Change in Control" means:

(a)         Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial
owner (within the meaning of Rule 13d 3 promulgated under the Exchange Act) of
50% or more of either (1) the then outstanding shares of common stock of TSFG
(the “Outstanding TSFG Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of TSFG entitled to vote generally in the
election of directors (the “Outstanding TSFG Voting Securities”); excluding,
however, the following: (1) Any acquisition directly from TSFG, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from TSFG, (2) Any
acquisition by TSFG, (3) Any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by TSFG or any entity controlled by TSFG,
or (4) Any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of Paragraph (c) of this definition; or

(b)          Individuals who, as of the date hereof, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this Paragraph (b) of this definition, that any individual who
becomes a member of the Board subsequent to the date hereof, whose election, or
nomination for election by TSFG’s shareholders, was approved by a vote of at
least a majority of those individuals then comprising the Incumbent Board (or
deemed to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purposes any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving TSFG or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of TSFG, or the acquisition of assets or stock of another entity by TSFG
or any of its subsidiaries (“Corporate Transaction”); in each case unless,
following such Corporate Transaction, (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding TSFG Common Stock and Outstanding TSFG Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Corporate
Transaction (including, without limitation, an entity that, as a result of such
transaction, owns TSFG or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in

 

3



substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding TSFG Common Stock and Outstanding TSFG
Voting Securities, as the case may be, (2) no Person (excluding than any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of TSFG or such corporation resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, 50% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation, except to the extent that
such ownership existed prior to the Corporate Transaction, and (3) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Corporate
Transaction

(d)          The approval by the shareholders of TSFG of a complete liquidation
or dissolution of the Company.

 

1.6

"Code" means the Internal Revenue Code of 1986, as amended.

1.7          "Company" means Carolina First Bank and shall include the Company
and any and all of its Affiliated Companies where the context so applies;
provided, however, for purposes of application of the "Change in Control"
definition and related provisions, Company shall mean and be limited to The
South Financial Group, Inc.

1.8          "Compensation" means the Executive's annual base salary and annual
bonus under The South Financial Group's Management Incentive Compensation Plan,
or any comparable bonus under any predecessor or successor plan, including any
bonus or portion thereof that has been earned but deferred (and annualized for
any fiscal year consisting of less than 12 full months or during which the
Executive was employed for less than 12 full months) for the relevant fiscal
year. If the Termination of Employment occurs prior to the end of the fiscal
year, the bonus amount for such fiscal year shall be equal to the highest of the
bonuses earned by the Executive in the prior three fiscal years (or for such
lesser number of fiscal years prior to the Termination of Employment for which
the Executive was eligible to earn such a bonus, and annualized in the case of
any bonus earned for a partial fiscal year).

1.9          "Disability" means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which results in, (i) the
Executive being unable to engage in any substantial gainful activity or (ii) the
Executive receiving income replacement benefits for a period of not less than 3
months under an accident and health plan (including disability benefits)
covering employees of the Company. In addition, the Executive will be deemed
disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with a disability
insurance program provided the definition of disability applied under such
disability insurance program complies with the requirements of the preceding
sentence.

 

4



1.10       "Early Retirement Age" means the date that the Executive has attained
age 55 and completed seven Years of Service.

1.11       "Early Retirement Date" means the date that is the later of the Early
Retirement Age or the Termination of Employment, but is before the Normal
Retirement Date.

1.12       "Early Termination" means the Termination of Employment before Early
Retirement Age for reasons other than (i) death, (ii) Disability, (iii) by the
Company for Cause, (iv) by the Company without Cause during the two year period
following a Change in Control, or (v) Involuntary Termination within two years
following a Change in Control.

1.13       "Early Termination Date" means the month, day and year in which Early
Termination occurs.

 

1.14

"Effective Date" means December 12, 2008.

 

1.15

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

1.16       "Involuntary Termination" means a Termination of Employment by the
Executive following a Change in Control which, in the sole judgment of the
Executive, is due to (i) a change of the Executive's responsibilities, position
(including the Executive's office, title, reporting relationships or working
conditions), authority or duties (including changes resulting from the
assignment to the Executive of any duties inconsistent with his positions,
duties or responsibilities as in effect immediately prior to the Change in
Control); or (ii) a reduction in the Executive's annual base salary or annual
bonus opportunity under The South Financial Group's Management Incentive
Compensation Plan, or any comparable bonus under any predecessor or successor
plan, including any bonus or portion thereof that has been earned but deferred,
or benefits; or (iii) a forced relocation of the Executive outside the
Greenville, South Carolina metropolitan area; or (iv) a significant increase in
the Executive' travel requirements (collectively "Status Changes"); provided,
however, Executive must elect to terminate Executive's employment within two (2)
years of the Status Change on which Executive bases Executive's employment
termination.

 

1.17

"Normal Retirement Age" means Executive's 65th birthday.

1.18       "Normal Retirement Date" means the later of the Normal Retirement Age
or Termination of Employment.

1.19       "Person" means any individual, corporation, bank, partnership, joint
venture, association, joint stock company, trust, unincorporated organization or
other entity.

1.20       "Rate" means the Moody's Aa corporate bond rate as reported by the
Society of Actuaries as of the Effective Date and updated on each December 31st
thereafter.

1.21       "Termination of Employment" means the termination of the Executive's
employment with the Company and all of its Affiliated Companies that are
considered a single employer within the meaning of Code Sections 414(b) and
414(c), provided that in applying Code Sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of

 

5



corporations under Code Section 414(b), the language "at least 50 percent" is
used instead of "at least 80 percent" each place it appears, and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), "at least 50 percent" is used instead of "at
least 80 percent" each place it appears. Whether a Termination of Employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and Executive reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Executive would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the employer if the Executive has been providing
services to the employer less than 36 months).

Temporary absences from employment while the Executive is on military leave,
sick leave, or other bona fide leave of absence will not be considered a
Termination of Employment if the period of such leave does not exceed six
months, or if longer, so long as the Executive's right to reemployment with the
Company is provided either by statute or by contract. However, if the period of
leave exceeds six months and the Executive's right to reemployment is not
provided either by statute or by contract, a Termination of Employment is deemed
to occur on the first day immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Executive to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

1.22       "Vesting Percentage" is the percentage of the accrual balance in
which the Executive is vested as determined in accordance with Schedule A.

 

1.23

"Vesting Start Date" shall be April 22, 2002.

1.24       "Year of Service" means a twelve-month continuous period of
employment or a portion of such period, including periods of authorized
vacation, authorized leave of absence and short-term disability leave, with the
Company or any of its Affiliated Companies or their predecessors or successors
rounded up to the nearest whole number commencing on the Vesting Start Date.

Article 2

Lifetime Benefits

2.1          Normal Retirement Benefit. Upon Termination of Employment (i) on or
after Normal Retirement Age for reasons other than death, or (ii) upon
Termination of Employment without Cause within two years following a Change in
Control or (iii) upon Executive's Involuntary Termination within two years
following a Change in Control, the Company shall pay to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Agreement.

 

6



2.1.1      Amount of Benefit. The annual benefit under this Section 2.1 is an
amount equal to forty percent (40%) of the Benefit Basis, provided that in the
event that the Executive has completed five Years of Service, the annual benefit
under this Section 2.1 is an amount equal to sixty percent (60%) of the Benefit
Basis.

2.1.2      Payment of Benefit. The Company shall pay the benefit to the
Executive as follows:

(a)          payment in a lump sum on the first day of the seventh month
following the Executive's Normal Retirement Date or, if earlier, on the first
day of the seventh month following the Executive's Termination of Employment
without Cause within two years following a Change in Control or following the
Executive's Involuntary Termination within two years following a Change in
Control, as the case may be; or

(b)          at the Executive's election (on the Election Form attached as
Exhibit A) made no later than December 31, 2008 (in accordance with the change
in payment election transition rule as provided in Notice 2006-79), payment in
either 60, 120, or 180 equal monthly installments (such installments to be
considered a "single" payment for purposes of Code Section 409A), as selected by
the Executive, which installments shall commence on the first day of the seventh
month following the Executive's Termination of Employment.

The Executive may make a subsequent election to further delay a payment or to
change the form of a payment among the methods described above, provided (i) the
election does not take effect until at least twelve (12) months after the date
the election is made, (ii) the payment is deferred for a period of at least five
(5) years from the date such payment would otherwise have been made, and (iii)
the election is made at least twelve (12) months prior to the date any such
payment was scheduled to begin.

Notwithstanding the preceding, no election may be made by the Executive that
will extend payment of the Executive's benefit more than fifteen (15) years past
the date on which the Executive's benefit would otherwise have commenced under
Section 2.1.2(a) following Executive's Normal Retirement Date.

For purposes of this Section 2.1, a lump sum payment shall be equal to the
present value of the aggregate annual benefits that would have been payable to
the Executive had such benefits been paid to Executive in equal monthly
installments over the 180-month period immediately following the Executive's
Termination of Employment, assuming a discount rate equal to the Rate. Payments
in monthly installments shall be determined based on the present value of the
aggregate annual benefits that would have been payable to Executive had such
benefits been paid to Executive in equal monthly installments over the 180-month
period immediately following Executive's Termination of Employment. An interest
rate equal to the Rate will be applied to determine the actuarial equivalent of
the equal monthly installment payments under this Section 2.1.

 

7



2.2          Early Retirement Benefit. Upon Termination of Employment on or
after Early Retirement Age but before Normal Retirement Age for reasons other
than (i) death, (ii) Disability, (iii) by the Company without Cause within two
years following a Change in Control or (iv) upon Executive's Involuntary
Termination within two years following a Change in Control, the Company shall
pay to the Executive the benefit described in this Section 2.2 in lieu of any
other benefits under this Agreement.

2.2.1      Amount of Benefit. The annual benefit under this Section 2.2 is an
amount equal to the greater of (i) the product of (A) the sum of (x) thirty
percent (30%) and (y) three (3.0%) for each Year of Service completed by the
Executive after the Early Retirement Age and (B) the Benefit Basis or (ii) the
benefit under Section 2.3; provided that in no event shall the amount payable
under this Section 2.2.1 be greater than the benefit set forth in Section 2.1.1.

2.2.2      Payment of Benefit. The Company shall pay the benefit to the
Executive as follows:

(a)          payment in a lump sum on the first day of the seventh month
following the Executive's Termination of Employment in an amount equal to the
present value of the aggregate annual benefits that would have been payable to
the Executive had such benefits been paid to Executive in equal monthly
installments over the 180-month period immediately following the Executive's
Normal Retirement Age, and assuming a discount rate equal to the Rate; or

(b)          at the Executive's election (on the Election Form attached as
Exhibit A) made no later than December 31, 2008 (in accordance with the change
in payment election transition rule as provided in Notice 2006-79), payment in
either 60, 120, or 180 equal monthly installments (such installments to be
considered a "single" payment for purposes of Code Section 409A), as selected by
the Executive, which installments shall commence on the first day of the seventh
month following the Executive's Termination of Employment.

The Executive may make a subsequent election to delay a payment or to change the
form of a payment among the methods described above, provided (i) the election
does not take effect until at least twelve (12) months after the date the
election is made, (ii) the payment is deferred for a period of at least five (5)
years from the date such payment would otherwise have been made, and (iii) the
election is made at least 12 months prior to the date any such payment was
scheduled to begin.

Notwithstanding the preceding, no election may be made by the Executive that
will extend payment of the Executive's benefit more than fifteen (15) years past
the date on which the Executive's benefit would otherwise have commenced under
Section 2.2.2(a).

For purposes of this Section 2.2, any lump sum payment shall be calculated as
provided in Section 2.2.2(a). Payments in monthly installments shall be
determined based on the actuarial equivalent of the lump sum determined under
Section 2.2.2(a). An

 

8



interest rate equal to the Rate will be applied to determine the actuarial
equivalent of the equal monthly installment payments under this Section 2.2.2.

The optional forms of benefit payments under Section 2.2.2(b) shall be available
to Executive only upon the Executive's Termination of Employment on or after
Early Retirement Age but before Normal Retirement Age for reasons other than
death; Disability; termination by the Company without Cause within two years
following a Change in Control; or upon Executive's Involuntary Termination
within two years following a Change in Control.

2.3          Early Termination Benefit. Upon Early Termination, the Company
shall pay to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Agreement.

2.3.1      Amount of Benefit. The benefit under this Section 2.3 is the Early
Termination Annual Benefit set forth in Schedule A for the year ending
immediately prior to the Early Termination Date.

2.3.2      Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the first month following the Normal Retirement Age;
provided, however, that if the Executive is a "specified employee" of the
Company within the meaning of Treasury Regulation Section 1.409A-1(i) on his
Termination of Employment, then such benefit shall commence on the later of (i)
the first day of the first month following the Normal Retirement Age, or (ii)
the first day of the seventh month following the Executive's Termination of
Employment. The annual benefit shall be paid to the Executive for 180 months.

2.4          Disability Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, the Company shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.

2.4.1      Amount of Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, but after Early Retirement Age, the
benefit under this Section 2.4 shall be the annual benefit set forth in Section
2.2.1. If the Executive terminates employment due to Disability prior to Early
Retirement Age, the benefit under this Section 2.4 is the Disability Annual
Benefit set forth in Schedule A for the year ending immediately prior to the
Early Termination Date.

2.4.2      Payment of Benefit. The Company shall pay the annual benefit amount
to the Executive in 12 equal monthly installments payable on the first day of
each month commencing on the first day of the seventh month following the
Executive's Termination of Employment. The annual benefit shall be paid to the
Executive for 180 months.

 

 

9



Article 3

Death Benefits

3.1          Death During Active Service. If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive's
beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the Lifetime Benefits of Article 2.

3.1.1      Amount of Benefit. The annual benefit under this Section 3.1 is equal
to the Disability Annual Benefit described in Section 2.4.1.

3.1.2      Payment of Benefit. The Company shall pay the annual benefit to the
Executive's beneficiary in 12 equal monthly installments payable on the first
day of each month commencing with the month following the Executive's death. The
annual benefit shall be paid to the Executive's beneficiary for 180 months.

3.2          Death During Benefit Period. If the Executive dies after the
benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive's
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

3.3          Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Company shall
pay to the Executive's beneficiary the benefit payments that the Executive was
entitled to prior to death except that the benefit payments shall commence on
the first day of the month following the date of the Executive's death.

Article 4

Beneficiaries

4.1          Beneficiary Designations. The Executive shall designate a
beneficiary by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Company during the Executive's lifetime. The Executive's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.

4.2          Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person. The Company may require proof
of incapacity, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

 

10



Article 5

General Limitations

5.1          Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive's employment for Cause.

5.2          Suicide. The Company shall not pay any benefit under this Agreement
if the Executive commits suicide within two years after the date of this
Agreement.

Article 6

Claims and Review Procedures

6.1          Claims Procedure. The Company shall notify any person or entity
that makes a claim against the Agreement (the "Claimant") in writing, within 90
days of Claimant's written application for benefits, of his or her eligibility
or noneligibility for benefits under the Agreement. If the Company determines
that the Claimant is not eligible for benefits or full benefits, the notice
shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement's claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90 days.

6.2          Review Procedure. If the Claimant is determined by the Company not
to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within 60 days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Company of the petition, the Company shall
afford the Claimant (and counsel, if any) an opportunity to present his or her
position to the Company verbally or in writing. Claimant (or counsel) shall have
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits, and shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim. The review
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Company shall notify the Claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Agreement on which the decision is based. If, because of the need for a
hearing, the 60-day period is not sufficient, the decision may be deferred for
up to another 60 days at the election of the Company, but notice of this
deferral shall be given to the Claimant.

 

11



6.3          Special Procedures Applicable to Disability Benefits. If a claim
for benefits under the Agreement is contingent on a determination by the Company
(or its designee) that the Executive suffers from a Disability, the Claimant
shall receive a written response to the initial claim from the Company within 45
days, rather than 90 days. If special circumstances require an extension, the
Company shall notify the Claimant within the 45-day processing period that
additional time is needed. If the Company requests additional information so it
can process the claim, the Claimant will have at least 45 days in which to
provide the information. Otherwise, the initial extension cannot exceed 30 days.
If circumstances require further extension, the Company will again notify the
Claimant, this time before the end of the initial 30-day extension. The notice
will state the date a decision can be expected. In no event will a decision be
postponed beyond an additional 30 days after the end of the first 30-day
extension. The Claimant may request a review of the Company's decision regarding
the Disability claim within 180 days, rather than 60 days. The review must be
conducted by a fiduciary different from the fiduciary who originally denied the
claim, the fiduciary also cannot be subordinate to the fiduciary who originally
denied the claim. If the original denial of the claim was based on a medical
judgment, the reviewing fiduciary must consult with an appropriate health care
professional who was not consulted on the original claim and who is not
subordinate to someone who was The review must identify the medical or
vocational experts consulted on the original claim. The Claimant may request, in
writing, a list of those medical or vocational experts. The Claimant will
receive notice of the reviewing fiduciary's final decision regarding the
Disability claim within 45 days, rather than 60 days, of the request for review.

Article 7

Amendments and Termination

7.1          Amendment. This Agreement may not be amended or modified other than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

7.2          Termination. Notwithstanding the preceding Section 7.1, the Company
shall have the right to terminate this Agreement and to accelerate the payment
of benefits under the Agreement in accordance with Code Section 409A and related
treasury regulations and other guidance issued under Section 409A in accordance
with one of the following:

(i)           the termination of the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331 or with the approval of a
bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), as provided in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A); or

(ii)          the termination of the Plan within the thirty (30) days preceding
or the twelve (12) months following a Change in Control, provided that all
substantially similar arrangements are also terminated, as provided in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(B); or

(iii)        the termination of the Plan, provided that the termination does not
occur proximate to a downturn in the financial health of the Company, all
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) are

 

12



terminated, no payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within twelve
(12) months of the Plan termination, all payments are made within twenty-four
(24) months of the Plan termination, and no new arrangement that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) is
adopted within three (3) years following the Plan termination, as provided in
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C); or

(iv)         such other events and conditions as the IRS may prescribe in
generally applicable published or regulatory guidance under Code Section 409A.

Article 8

Miscellaneous

8.1          Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

8.2          No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company's right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive's right to terminate employment at any
time.

8.3          Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4          Successors. This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. Subject to the
following sentences of this Section 8.4, this Agreement shall not be assignable
by the Company without the prior written consent of the Executive. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. "Company" means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

8.5          Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits paid under this Agreement.

8.6          Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, without regard to
principles of conflicts of laws.

8.7          Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not

 

13



subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors.

8.8          Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. From and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including without limitation the Prior Agreement.

8.9          Administration and Recordkeeping Authority. Except as otherwise
specifically provided herein, the Company shall have the sole responsibility for
and the sole control of the operation, administration, and recordkeeping of this
Agreement and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Agreement, including, without limiting the
generality of the foregoing, the power, duty, and responsibility to:

 

(i)

Resolve and determine all disputes or questions arising under the Agreement,
including the power to determine the rights of the Participant and beneficiaries
and their respective benefits, and to remedy any ambiguities, inconsistencies,
or omissions in the Agreement;

 

(ii)

Adopt such rules of procedure and regulations as in its opinion may be necessary
for the proper and efficient administration of the Agreement and as are
consistent with the Agreement;

 

(iii)

Implement the Agreement in accordance with its terms;

 

(iv)

Establish and revise the method of accounting for the Agreement; and

 

(v)

Maintain a record of benefit payments.

8.10       Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

8.11       Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

8.12       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

8.13       Delay of Payment. The Company may delay payment of a benefit
hereunder upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payments that the Company reasonably anticipates
will be subject to the application of Code Section 162(m), or will violate
Federal securities laws or other applicable law; provided that any such delayed

 

14



payment will be made at the earliest date at which the Company reasonably
anticipates that the making of the payment would not cause such a violation.

8.14       Acceleration of Payment. The time or schedule of payment of a benefit
hereunder may be accelerated upon such events and conditions as the IRS may
permit in generally applicable published regulatory or other guidance under Code
Section 409A, including, without limitation, payment to a person other than the
Executive to the extent necessary to fulfill the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)), payment of FICA tax and income
tax on wages imposed on any amounts under this Agreement, or payment of the
amount required to be included in income for the Executive as a result of
failure of the Agreement at any time to meet the requirements of Code Section
409A with respect to the Executive.

8.15      Assignment of Prior Agreement. TSFG and the Company hereby agree to
and Executive consents to the assignment of all of TSFG's obligations and
responsibilities under the Prior Agreement to the Company.

 

 

15



IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement this 12th day of December, 2008.

EXECUTIVE:

COMPANY:

/s/ William P. Crawford, Jr.

CAROLINA FIRST BANK

WILLIAM P. CRAWFORD, JR.

  By:    /s/ Mary A. Jeffrey

 

Title:   Executive Vice President          

 



 

16



BENEFICIARY DESIGNATION

CAROLINA FIRST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

William P. Crawford, Jr.

I DESIGNATE THE FOLLOWING AS BENEFICIARY OF ANY DEATH BENEFITS UNDER THIS
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT:

Primary:

 

Contingent:

 

NOTE:

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

Signature:

Date:

 

Accepted by the Company this 12th day of December, 2008.

By:

Title:

 

 

17



SCHEDULE A CALCULATIONS

 

CAROLINA FIRST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

To determine the Executive's Early Termination Benefit or Disability Retirement
Benefit for the year of the Termination of Employment, the following
calculations shall be made:

 

1.

Project the Benefit Basis as of Normal Retirement Age by increasing the Benefit
Basis as of the Executive's date of Termination of Employment by 5% per year,
compounded annually, until Normal Retirement Age (the "Projected Retirement
Benefit Basis").

 

2.

Multiply the Projected Retirement Benefit Basis by the applicable percentage set
forth in 2.1.1 (the product, "Annual Projected Retirement Benefit").

 

3.

Calculate the discounted value at Normal Retirement Age of the aggregate Annual
Projected Retirement Benefit that would have been paid to the Executive in equal
monthly installments over the 180-month period immediately following the Normal
Retirement Date, by using the Rate, compounded monthly (such discounted value,
the "Lump Sum Projected Retirement Benefit").

 

4.

Calculate the aggregate amount that has accrued through the end of the year
ending immediately prior to the date of the Executive's Termination of
Employment (including the amount of the Executive’s Accrual Balance as set forth
on Schedule B) by accruing each month from the original effective date of the
agreement through Normal Retirement Age, with interest on such amounts
calculated monthly at the Rate, in order to accumulate to the Lump Sum Projected
Retirement Benefit as of the Normal Retirement Date (the "Accrual Balance").

In the case of Early Termination Benefit:

 

5.

Multiply the Accrual Balance by 10% per Year of Service, subject to a maximum of
100% (the "Vested Accrual Balance").

 

6.

Increase the Vested Accrual Balance by the Rate, compounded monthly, to the
Normal Retirement Age (the "Inflated Vested Accrual Balance").

 

7.

Calculate a fixed annuity which is payable in 180 equal monthly installments,
crediting interest on the unpaid balance of the Inflated Vested Accrual Balance
at the Rate, compounded monthly.

In the case of Disability Retirement Benefit:

 

8.

The Disability Annual Benefit amount is determined by calculating a fixed
annuity which is payable in 180 equal monthly installments, crediting interest
on the unpaid balance of the Accrual Balance at the Rate, compounded monthly.

 

18



SCHEDULE B CALCULATIONS

 

CAROLINA FIRST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

Accrual Balance as of December 1, 2008:

$738,669

 

 

19

 

 